     Case 2:20-cv-06159-VBF-E Document 40 Filed 08/20/21 Page 1 of 2 Page ID #:736



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11   BENNIE BENTON, III,           )          NO. CV 20-6159-VBF(E)
                                   )
12             Plaintiff,          )
                                   )
13        v.                       )          ORDER ACCEPTING FINDINGS,
                                   )
14   COUNTY OF LOS ANGELES, et al.,)          CONCLUSIONS AND RECOMMENDATIONS
                                   )
15             Defendants.         )          OF UNITED STATES MAGISTRATE JUDGE
                                   )
16

17

18         Pursuant to 28 U.S.C. section 636, the Court has reviewed the
19   First Amended Complaint, all of the records herein and the attached
20   Report and Recommendation of United States Magistrate Judge.             Further,
21   the Court has engaged in a de novo review of those portions of the
22   Report and Recommendation to which any objections have been made.               The
23   Court accepts and adopts the Magistrate Judge’s Report and
24   Recommendation.
25

26         IT IS ORDERED that: (1) Defendant County’s Motion to Dismiss is
27   granted; (2) Defendant County’s Motion to Strike is denied as moot;
28   and (3) Judgment shall be entered dismissing the action with
     Case 2:20-cv-06159-VBF-E Document 40 Filed 08/20/21 Page 2 of 2 Page ID #:737



 1   prejudice.

 2

 3         IT IS FURTHER ORDERED that the Clerk serve forthwith a copy of

 4   this Order and the Judgment of this date on Plaintiff and counsel for

 5   Defendants.

 6

 7   DATED: August 20, 2021                   /s/ Valerie Baker Fairbank

 8
                                                      VALERIE B. FAIRBANK
 9                                               UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
